Citation Nr: 1713570	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  16-09 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to April 1946, and from September 1950 to May 1951.  Service personnel records show he served in the European-African-Middle Eastern theater of operations from March 1945 to April 1946, and that he was awarded the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision dated in August 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran seeks service connection for PTSD.  Private treatment records reflect the Veteran may have been receiving treatment for depression or anxiety.  Accordingly, the Board has recharacterized the claim as reflected on the first page of this document.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.)   

The issue of service connection for the residuals of exposure to chlorine gas and sulfuric acid has been raised by recently received service treatment records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  Given the Veteran's advanced age and the recent receipt of these records from the National Personnel Records Center, the Board is referring the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Board has reviewed the record carefully and concludes that additional development is necessary before the Veteran's claim can be adjudicated.

First, the RO received additional evidence and notice of additional evidence after the May 2015 VA examination for PTSD, which renders the examination findings inadequate.

In September 2015, along with his notice of disagreement, the Veteran submitted the citation to the Bronze Star Medal he was awarded for service in World War II.  In pertinent part, the citation described the Veteran's participation in active ground combat against the enemy on May 1, 1945 while serving with Company I, 398th Infantry Regiment, 100th Infantry Division in Germany.  The citation states that the Veteran with his Regiment crossed the Neckar at Heckargartach and established a bridgehead while in heavy combat.  (See %Bronze Star Medal Citation (2 pp. attached to NOD), p. 1 (rec'd 9/3/2015)).  The Veteran also submitted an online text from Wikipedia describing the 1945 Battle of Heilbronn (see %Attach to NOD (3pp) Battle of Heilbronn ... (rec'd 9/3/2015)).  

In March 2016, the National Personnel Records Center (NPRC) furnished additional service records, including Department of the Army Surgeon General Office's abstract.  These records, in aggregate, show that the Veteran was exposed to chlorine gas and sulfuric acid in December 1945 while acting as a guard at a gas dump at Friedrichsfeld.  He was treated at the Rohrbach Germany 130 STA Hospital for mild poisoning (see %STRs from NPRC & SGO, p. 15 (rec'd 3/18/2016)).  In January 1951, he sustained a missile wound in Korea as a direct result of action against or by an organized enemy (see Id., p. 20).

The Board finds it is necessary to afford the Veteran another examination.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Stefl v. Nicholson, 21 Vet. App. 102, 124 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, in a March 2017 Form 646, the Veteran's representative notified the Board that the Veteran was receiving treatment for his PTSD.  These records must be obtained.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is directed.

1.  Perform any and all development considered necessary to adjudicate the Veteran's claim for service connection for a psychiatric disorder to include PTSD.  In particular, ensure that all VA and private treatment records are obtained-particularly those identified in the March 2017 VA Form 646.  

Enlist the Veteran's representative's help in explaining the need to obtain or provide appropriate release of records to enable the Agency of Original Jurisdiction (AOJ) to obtain these records of treatment for PTSD and/or any other psychiatric disorder, and all and any other appropriate records.

2.  After the above development has been completed, schedule the Veteran for a VA examination with the appropriate specialist to determine the nature and extent of any existing psychiatric disability to include PTSD.  The entire claims folder, to include this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to address whether it is at least as likely as not that the Veteran has a current psychiatric disability to include PTSD that is related to, or began during, his military service (October 1943 to April 1946, and from September 1950 to May 1951).  The examiner should specifically address the impact of the Veteran's in-service combat experiences, including the circumstances that resulted in his Bronze Star Medal, exposure to chlorine gas and sulfuric acid in 1945, the 1945 Battle of Heilbronn, the wound he received in January 1951 in Korea, and any other incident deemed appropriate by the examiner.

The examiner is reminded that the Veteran manifests profound hearing loss, and should take all appropriate action to facilitate the Veteran's participation in the examination.  

3.  After all of the above development is completed and any other development that may be warranted, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





